Simmons, C. J.

1. There Having been no attempt whatever to make a brief of evidence as the law requires, but the document purporting to be such brief consisting of a full stenographic report of the testimony, containing all the questions to the witnesses and their answers, and therefore being in total disregard of the requirements of the Supreme Court practice act of 1889, this court will not examine the same for the purpose of determining whether or not the verdict is supported by the evidence.
2. It also appearing that the legal questions presented by the motion for a new trial cannot be properly determined without reference to the evidence, these questions will not be considered.
3. No agreement or understanding of counsel can dispense with the requirements of the law as to the manner in which briefs of evidence shall be prepared. Judgment affirmed.